DETAILED ACTION

Information Disclosure Statement
The all information disclosure statements (IDS) are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claims 1-10, these claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  These claims contain only “one or more circuits” (a single means) for achieving all claimed functions and thus are considered non-enabling according to MPEP 2164.08(a).  Especially, claims 1-10 recite a processor for achieving all claimed functions.
According to MPEP 2164.08(a), a single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an undue breadth rejection under 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,767,687. Although the claims at issue are not identical, they are not patentably distinct from each other because both patent and present invention having the same limitations of receiving of a road conditions of the first portion and the second portion along the travel path to assist a vehicle driver.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11, and 14-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cazanas et al. (US 9,396,656).
Regarding to claim 1, Cazanas et al. disclose a driving assistance system (100, figure 1) comprising:
one or more circuits in an electronic control unit (110) used in a first vehicle/truck (figure 2), said one or more circuits being configured to:
receives a unique identifier from a communication device in a form of a marker (145a) located on a roadway (170) when said first vehicle reaches a first location along a first portion of a path (col. 3, lines 16-22); 
establish a communication channel between said first vehicle and said communication device based on said received unique identifier (col. 3, lines 23-28);
receive data (information includes road data and physical road characteristics or upcoming road situations associated with a second portion of said path from said communication device (col. 3, lines 23-32); and
generate alert information on a display device (126, figure 1) associated with said second portion of said path based on said received data (col. 3, lines 33-41 and col. 4, lines 27-46).
Regarding to claims 2-3, Cazanas et al. disclose said one or more circuits are configured to communicate sensor data to said communication device, wherein said communication sensor data comprises one or more of: a direction of travel, lane information in which said first vehicle drives, type of said first vehicle, size of said first vehicle, weight of said first vehicle, error information of a device embedded in said first vehicle, breakdown information of said first vehicle, geospatial position, steering angle, yaw rate, speed, and/or rate of change of speed of said first vehicle (col. 3, lines 16-22).
Regarding to claims 4-6, Cazanas et al. disclose the received data associated with said second portion of said path comprises road surface characteristics of said path and one or more road hazards along said path, wherein the roads surface characteristics comprises one or more of: an upward slope, a downward slope, a bank angle, a curvature, a boundary, a speed limit, a road texture, a pothole, a lane marking, and/or a width of said second portion of said path and one or more road hazards comprises one or more of: an obstacle, an animal, a landslide, and/or a second vehicle present on said second portion of said path (col. 3, lines 23-32).
Regarding to claims 8-9, Cazanas et al. disclose said one or mare circuits are configured to control displaying of a combined view of said first portion and said generated alert information associated with said second portion of said path, wherein said combined view comprises one or more features based on said received data from said communication device, wherein said one or more features comprises one or more of: an indication of a second vehicle according to vehicle types, size, and position along said second portion of said path, an indication of current speed of said second vehicle, an indication of current distance of pass said second vehicle, an indication of a required change in speed of said first vehicle to pass said second portion of said path, and/or an indication of one or mare road hazards on said second portion of said path (col. 4, lines 27-67).
Regarding to claim 10. Cazanas et al. disclose said one or more circuits being configured to receive said data associated with said second portion of said path from one or more other communication devices (115, figure 1, col. 3, line 33 through col. 4, line 17).
Regarding to claims 11, 14-18, refer to claims 1-6 and 8-10 above.
Regarding to claims 19-20, the method claims 19-22 are essentially the same in scope of apparatus claim 1 above and are rejected similarly.
Regarding to claims 21-22, refer to claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yosida (US 5,599,056) and Tamura (US 2001/0020902).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
May 20, 2022